DissbNTING Opinion.
BURGESS, C. J.
This is an action for damages for fraud in the sale by defendant Bell of a tract of land to plaintiffs containing a less number of acres than Bell represented it to contain, and to enjoin the sale of the land conveyed under a deed of trust executed by plaintiffs to defendant Jones as trustee for the benefit of Bell to secure the payment of $215, being the balance of the purchase money, $385 having been paid in cash at the time of the sale, upon the ground that *139the damages sustained amounted to more than the balance due on the property.
The petition alleges that in March, 1896, plaintiffs purchased from defendant Bell the following land in Benton county, Missouri: “The south part of the northwest fractional quarter of section three in township forty of range twenty-three, lying in the following metes and bounds: commencing at the southeast comer of said quarter section and running on the half-mile line north to a point opposite the fence between James Neece and Adam J. Neece, and west with said fence to the slough, and down the slough to Grand river, and up Grand river to James Foster’s land, and thence east to the place of beginning, containing eighty acres, more or less.” That at the time of the purchase said defendant represented to plaintiffs that said tract contained not less than eighty acres. That plaintiffs were ignorant of the facts, and relying wholly on said representations/purchased said land for $600, paid $385 down, and gave a deed of trust on said land to defendant Jones as trustee to secure a note to Bell for the remaining $215, which deed of trust is dated March 16, 1896, and recorded at deed record 67, page 188. That said tract of land in fact contained only fifty acres. That Bell’s representations as to such fact were false and fraudulent, and made for the purpose of deceiving plaintiffs. “Wherefore, plaintiffs say they have paid full value for the land actually conveyed.” The prayer' is that the note secured by the deed of trust be can-celled, that the deed of trust be declared fully satisfied, and that defendants be enjoined from attempting to collect said note by sale under said deed of trust or otherwise.
The answer of defendant Bell admits the execution of the deed to the land as alleged in the petition, alleges that the deed of trust and note were given to secure part of the purchase price of the land described in the petition, but denies every other allegation in the petition. For further answer and counterclaim the answer alleges default in payment of the note secured by *140the deed of trust, advertisement and sale by defendant Jones under the provisions thereof on July 3, 1897, at which sale defendant Bell became the purchaser for $250, and that a deed was executed to him by the trustee. The answer concludes with the usual allegations of a petition in ejectment, and prays for the possession of said land.
The reply admits the trustee’s sale and execution of deed as alleged in the answer, but denies all other allegations of new matter.
The judgment and finding by the court as to the sale of the land was as alleged in the petition and admitted in the answer; that plaintiff was wholly ignorant of the number of acres contained in said tract, but relied on defendant’s representations that said tract contained eighty acres; that said representations were false and fraudulent, and that said tract contained only sixty-one acres. The court also finds the amount of cash payment to be $385, and the execution of deed of trust securing $215 as alleged and admitted. That the contract price was at the rate of $7.50 per acre, and that plaintiff has sustained damage in sum of $142.50, the price of nineteen acres of land at such rate. That a sale,was made under said deed of trust by the trustee Jones as alleged and admitted. It decreed that said deed of trust and trustee’s deed be set aside and for naught held, and that defendant recover of plaintiff $72.50 of the unpaid purchase money of said land with eight per cent interest from March 16, 1896, and that the same be a lien on said land, and that each party pay the costs made by himself and not theretofore adjudged.
Motions for new trial and in arrest containing tÉe usual grounds of objection were timely filed and overruled, and appeal perfected to this court by defendant Bell.'
The following admissions were made in the pleadings, or by the parties during the trial:
“1. The defendant Bell, on March 16, 1896,'con-veyed by warranty deed in usual form the land de*141scribed in the petition, to plaintiff W. T. McGrhee, and in said deed described said land as containing eighty acres, more or less./
“2. In the deed conveying said land to Bell, and in several deeds prior thereto said land is described as containing 50 acres, more or less, metes and bounds being the same as in deed from Bell to McGrhee.
“3. Said land in fact contained 61 acres according to survey made by county surveyor.
“4.. Execution of deed of trust to secure balance of purchase'money, default in payment, advertisement and sale, and execution of deed by Jones as trustee to Bell.
“5. That plaintiffs went into possession of land under deed from Bell, and were in possession at institution of this suit and to the date of trial.
‘ ‘ 6. That plaintiffs discovered the deficiency of the land about June, 1896, before any material improvements had been made; that thereafter they remained in possession, improved the land, but made no complaint to Bell until pushed on the note for the remainder of purchase money.”
Defendant knew the number of acres named in the deed under which he held title and possession of said land. The plaintiff William T. McGhee was an illiterate man, and could neither write nor read the writing of others. Defendant learned that he desired to purchase a tract of land containing not less than eighty acres, and in order to sell his land to plaintiffs, and as a special inducement thereto, the defendant represented to and told plaintiffs that his farm contained not less than eighty acres, and contained near ninety or a hundred acres, and pointed out to them the boundary lines of said tract and told them that certain fences were on said land, and were the property of defendant. Plaintiff had no knowledge of the number of acres contained in said tract, nor did he know the area or boundaries thereof, except as the same were pointed out to him by defendant; and relied wholly on the statement and representations of defendant as to the *142number of acres in said tract, and tbe boundary lines thereof. ' And relying upon said statements, and beliey-ing tbe same to be true, and being deceived thereby, "was induced to purchase, and did purchase of defendant the said land for the price and sum of $600, as and for a tract of eighty acres, paying $385 cash, and giving their note for $215, the balance of the purchase price, and secured the same by a deed of trust on said land, making defendant James R. Jones trustee therein. Plaintiffs afterwards, and before the institution of this suit, learned that they had received a deed to a tract much less than eighty acres in area, and aver that they relied wholly on defendant’s representation and but for said representations they would not have purchased said land.
About March, 1897, the interest on the unpaid purchase price falling due, defendant Jones, as trustee1, advertised said land for sale under said deed of trust, whereupon plaintiffs brought this suit to have set off damages for the fraud and deceit practiced by defendant in the sale of said land, and allege that they have already paid full value for the land actually conveyed, and ask that defendant who was still possessor of said note, be required to bring said note, and deed of trust into court, that the note be cancelled and for naught held; that the deed of trust be declared satisfied, and that defendants be enjoined from collecting said note by a sale under said deed of trust, or otherwise, and for such other relief as to the court might seem just and proper. Afterwards during the pendency of said suit, said land was advertised and sold by the defendant Jones herein, trustee in said deed of trust. Plaintiffs’ attorney appeared and gave public notice of the pendency of this action (having first filed notice lis pendens) and at said sale said defendant Bell purchased said land. Defendant filed his answer, denying each and every allegation in plaintiffs’ petition, and setting up his purchase at trustee’s sale and his deed thereunder, and for judgment in ejectment. ■
It is said in the majority opinion that, “It is clear *143upon equitable principles plaintiffs were not bound to rescind the whole contract and take back their purchase money and have their note and deed of trust cancelled,’’ and Hill v. Buckley, 17 Vesey 395, is relied upon as sustaining that contention. But in that case the defendant sold to the plaintiff a tract of land containing two hundred and seventeen acres and ten perches— when in fact there was not that quantity by about twenty-six acres. The bill was for specific performance of the contract by the vendee, in so far as it was in defendant’s power to convey, with an abatement out of the purchase money, in respect of a deficiency in quantity. "‘Held, that where a misrepresentation is made as to quantity, though innocently, the purchaser is entitled to have what the vendor can give, with an abatement out of the purchase money for so much as the quantity falls short of the representation.”
Graham v. Oliver, 3 Beavan 124, is another authority relied upon. That was also an action by the vendee for the specific performance of the sale of a tract of land who was willing to take a less quantity than he purchased, and it was held: “Where a party has entered into a contract for the sale of more than he has, the purchaser, if he sees fit to accept that which it is in the power of the vendor to give, Is entitled to a performance to that extent.” The same doctrine is announced in Waters v. Travis, 9 Johnson’s Rep. 464; Adams on Equity (8 Ed.), p. 91; Story’s Eq., sec. 779; Morss v. Elmendorf, 11 Paige 288; and Erwin v. Myers, 46 Pa. St. 96; to the same effect is Townsend v. Vanderwerker, 160 U. S. 171. These authorities announce a familiar principle which no one disputes and which every lawyer concedes. But they are not in point in this case, for the reason, that this is not an action for specific performance of part of a contract for the sale of land, but is somewhat in the nature of an equitable set-off upon the ground of the false and fraudulent representations of Bell in regard to the quantity of the land, by reason of which plaintiffs claim they were damaged in excess of the contract price of *144the land already conveyed to them hy Bell, and ask that defendant he required to bring said note and deed of trust into court, that the note he cancelled and held for naught, that the deed of trust be declared fully satisfied, and that defendants he forever enjoined from collecting said note by sale under said deed of trust, or otherwise, and for such other relief as to the court may seem just and proper. There is not one word said in the petition with respect to specific performance of the contract, nor could such an action be maintained for the obvious reason, that plaintiffs had received from defendant Bell a good and sufficient deed for all the land which the tract that he sold to them contained, and although a less quantity than he contracted to sell them, plaintiffs retained said deed with full knowledge of that fact, and had it in their possession at the time of the institution of this suit. There was therefore nothing upon the part of Bell to perform.
It would be absurd to say that plaintiffs could accept and retain a deed which they knew was for a less number of acres than was in the tract which they purchased, and then sue the grantor for the specific performance of a contract to convey land which he had theretofore conveyed to them. <
In Waterman on the Specific Performance of Contracts, sec. 516, it is said: “As a rule, when the plaintiff knew at the time of bringing his suit that the contract could not be specifically performed or decreed, the bill will not be sustained for compensation in damages. It is then reduced to the case of a bill filed for the sole purpose of assessing damages for a breach of contract, which is matter strictly of legal and not of equitable jurisdiction.’’ [2 Beach on the Modern Law of Contracts, sec. 881.]
In the case of Kempshall v. Stone, 5 Johns. Ch. Rep. 193, the defendant, who had entered into articles of agreement with the plaintiff, for the sale and conveyance of a lot of land, after the time of performance had elapsed, sold and conveyed the land to a third person for a valuable consideration, without notice of the agree*145ment, and before the filing of a bill by the plaintiff for a specific performance of it. Held, that a specific performance could not be decreed; and that the plaintiff must seek his remedy at law for a compensation in damages for the breach of the agreement. The court said: “When the defendant had disabled himself before the filing of the bill, and the plaintiff knew of that fact before he commenced his suit (and I consider such knowledge a material circumstance in the case), it is then reduced to the case of a bill filed for the sole purpose of assessing damages for a breach of contract, which is a matter' strictly of legal and not of equitable jurisdiction. The remedy is clear and perfect at law, by an action on the covenant; and if the court is to sustain such a bill, I do not see why it might not equally sustain one in every other case sounding in damages, and cognizable at law.” [Hatch v. Cobb, 4 Johns. Ch. Rep. 559.] The same rule is announced in 2 Story on Equity Jurisprudence (3 Ed.), sec. 799.
In the case of McQueen v. Chouteau’s Heirs, 20 Mo. 222, Judge Scott, in speaking for the court, said: “It was admitted on the hearing of this cause that, before this suit was brought, the defendants had conveyed away the land in controversy. They had offered previously to convey to McQueen, on his compliance with the terms of the contract. This he failed to do. In cases similar to this, courts of equity have refused to decree a specific performance of the contract, and have refused to entertain the bill for the purpose of compensating the complainant for damages, but have left him to his action at law on the agreement. In the case of Hatch v. Cobb, 4 Johns. Ch. Rep. 559, it is said that it is doubtful how far the court has jurisdiction to assess damages merely in such a case, in which the plaintiff was aware, when he filed his bill, that the contract could' not be specifically performed or decreed, as it was a matter of legal cognizance; that although equity, in very special cases, may possibly sustain a bill for damages on a breach of contract, it is clearly not the ordinary *146jurisdiction of the court. This doctrine is confirmed in the subsequent case of Kempshall v. Stone, 5 Johns. Ch. Rep. 193, in which it was held that a defendant, who had entered into an agreement with the plaintiff for the sale of a. lot, and who, after the time of performance had elapsed, sold and conveyed the land to a third person for a valuable consideration, without notice of the agreement, and before the filing of a bill by the complainant for a specific performance of it, would not be compelled to a specific performance, but that the plaintiff’s remedy was at law, for a compensation in damages for the breach of the agreement.”
In Bonner v. Little, 38 Ark. 397, it is said: “Where there is a sale of lands, and a contract to' convey the legal title, which, as to part, is impossible, the vendee may, if there be nothing else in the case to defeat his equity, elect to have performance, so far as the vendor may be able, and may apply to a court of equity to compel it; and the court taking jurisdiction for this purpose, will retain the cause for the incidental purpose of awarding compensation for the deficiency. This is given, however, more for the purpose of adjusting the equities between the parties, with regard to the subject-matter, already properly before the court, than as actual damages for non-performance. With regard to the latter they are more properly within the jurisdiction of courts of law, and courts of equity will not assume jurisdiction for the sole purpose of awarding damages for a breach of-contract to convey, where it was known to the complainant, when the suit was brought, that a performance .was impossible. ’ ’
The same doctrine is announced in Willard’s Equity Jurisprudence, 290, and in fact by all of the authorities.
While it is true that where the vendor has contracted' to convey a tract of land, the title to a part of which fails, the vendee may enforce' specific performance of the residue of the land, with compensation in damages for the part the vendor is unable to convey, yet where he conveys to the vendee all of the land sold *147to which he has title, as in this case, though less than the quantity sold, and the deed thereto is accepted by him, the vendee can not file a hill in equity,'for the mere purpose of obtaining compensation in damages for fraud practiced upon him by the vendor in the sale of the land, hut he must resort to his remedy at law ’for that purpose, where the case may he tried before a jury if either party so desires, of which right defendants are deprived if this judgment he permitted to ■stand, and'in no authority cited in the opinion is it ruled otherwise.
There is no pretense that the note for the balance of the purchase money, or the deed of trust given by plaintiffs upon the land described in the deed from Bell to plaintiffs, to secure its payment, were obtained by ■fraud, or that Bell is insolvent, or that plaintiffs did not have an adequate remedy at law against him for damages, or that they desired to have the contract rescinded, nor do they offer to- pay the balance of the purchase money should any part of it be found to be due to defendant, hut all of these essential averments are taken -for granted. They do not aver that the note and deed .Of trust were obtained from, them by fraud, or that they did not know that they were signing such instruments, but aver that they have paid defendant Bell more than the value of the land, and for that reason alone ask that he be required to bring them into court and that they be cancelled, etc.
While there is no rule of law better established than that where a court of equity once acquires jurisdiction of a cause it will retain it to do full and complete justice between the parties (Holland v. Anderson, 38 Mo. 55; McDaniel v. Lee, 37 Mo. 204), there are no allegations in the petition in the case at bar which entitle plaintiffs to equitable relief of any kind.
The only thing complained of in the petition is the fraudulent conduct of Bell by which plaintiffs claim they were induced to buy the land.
.But notwithstanding these facts, the court found -that plaintiffs were indebted, to defendant Bell''in .the *148sum of seventy-two dollars and fifty, cents balance due upon the land, and without anything' in the pleadings which authorized it, set aside, and cancelled the deed of trust, and rendered judgment in Bell’s favor against plaintiffs therefor, and made it a lien upon the land.
Where the purchaser of land receives and retains a deed thereto from Ms vendor for a less number of acres than he contracted for, with knowledge of that fact, as did the plaintiffs in this case, he can not resort to a court of equity for the sole purpose of recovering damages for fraudulent representations upon which he relied, made by the vendor with respect to the number of acres the tract contained, and was thereby induced to purchase the land, but must resort to a court of law. He has upon discovery of the fraud,- the right to- stand by the contract and sue his vendor for damages for the fraud practiced upon him, or to rescind the contract; but as a general rule the right to disaffirm a contract for fraud, must be exercised promptly, and the disaf-firmance must be in toto. “A party can not affirm a contract in part, and repudiate it in part. He can not accept its benefits on the one hand, while he shirks its' disadvantages on the other. Pie can not play fast and loose in the matter. Nor is he permitted to select his own time, consult his own convenience and watch the rise and fall of the market, before exercising the right of rescission. If he elects to disaffirm the contract in consequence of deception practiced upon him, such election in order to avail him must have the chief andT essential element of promptitude, and he must put the other party in the same situation as he was before the contract was made. All the authorities speak this language.” [Estes v. Reynolds, 75 Mo. 563; Jarrett v. Morton, 44 Mo. 275; Hart v. Handlin, 43 Mo. 171, and cases cited; Lewis v. Land Company, 124 Mo. 672; Robinson v. Siple, 129 Mo. 208.] There seems to be an exception to the general rule, however, in case the property received by the party seeking to rescind has been changed in such a manner that it is impossible to have it restored, then a court of equity will afford re*149lief anyway. [Holland v. Anderson, 38 Mo. 55.] But that decision is placed on the express ground that the property had so changed that the parties could not he put in statu quo, and as a court of equity had taken jurisdiction of the action it was held that it would retain the cause and determine the whole matter in controversy. [Nelson v. Betts, 21 Mo. App. 219.]
In the case at bar, there was nothing in .the way to the placing by plaintiffs of defendant Bell in statu quo before or at the time of the institution of this suit, which was a condition precedent to a rescission of the contract. But they do not seek to have the contract rescinded, but affirm it, and at the same time claim damages from Bell ■ on account of the fraud practiced upon them, which they seek to recover, and have deducted from the balance due by them on the purchase money by way of recoupment, without offering to do equity on their part, or offering to perform the contract on their part.
Springfield Engine & Thresher Co. v. Donovan, 147 Mo. 622, was an action in ejectment in which plaintiff was entitled to no relief if not the possession of the land sued for, but the court rendered judgment in its favor against the defendant Dorice Donovan for $1,073.50; and decreed that the deed of trust given by him on the laud to plaintiff to secure said indebtedness be foreclosed, that Donovan’s right, title and interest in the land be sold for the payment of the debt. - The court said: “If there is anything in the record upon which to predicate this judgment, or any theory upon which it can be permitted to stand, we are at a loss to know where it is or what it is. It is a judgment for which plaintiff does' not ask or want, unauthorized by the pleadings in the case, and manifestly erroneous.” So in the case at bar, defendant did not ask or want a money judgment against plaintiffs, nor was such a judgment authorized by his answer. It is axiomatic that no judgment can be maintained which is not authorized by the pleadings, and such is this case.
Defendant also contends that whatever representa*150tions, if any, Bell made with respect to the- number of acres in the tract of land, and its boundaries, were mere expressions of opinion and ought not to have been relied upon by plaintiffs, but the great weight of authority is that statements as to such matters, if made by a person positively as of his own knowledge, are statements of fact, and constitute fraud. [Hitchcock v. Baughan, 44 Mo. App. 42; Foster v. Kennedy’s Adm’r., 38 Ala. 359; Beardsley v. Duntley, 69 N. Y. 577; Coon v. Atwell, 46 N. H. 510; Hill v. Brower, 76 N. C. 124; Griswold v. Gebbie, 126 Pa. St. 353; Clark v. Baird, 9 N. Y. 183.] And such affirmations are not to be regarded as mere expressions of opinion in which it was folly to confide; nor as representations, the truth of which the vendee might, with common prudence, ascertain. [Coon v. Atwell, 46 N. H. 510.] In Starkweather v. Benjamin, 32 Mich. 305, it is held, that “it is no defense to an action for fraud in misrepresenting the quantity of land in, a parcel the defendant was then selling the plaintiffs by the acre, that the. latter saw the land and was as able to judge of its size as the defendant; a positive assurance of the area of a parcel of land, made under such circumstances, is very material, and is equivalent to an assurance of measurement, and if it be false, and the vendee is deceived by it, he has a clear right of action for the fraud.”
. So that, it is clear if Bell made the statements to-plaintiff with respect to the location and quantity of the land which they claim he did, and they were induced by reason thereof to buy it, that they were fraudulent and for which they can maintain an action at law against-him.
For these considerations I dissent from the opinion, and think the judgment should be reversed.